Citation Nr: 0209943	
Decision Date: 08/15/02    Archive Date: 08/21/02

DOCKET NO.  97-28 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1970 to 
November 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained, and the 
veteran has been properly notified of the elements 
necessary to grant his claim for the benefits sought.

2. The evidence of record does not show the incurrence of any 
in-service stressor to support PTSD related to military 
service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2001).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records show no complaints or 
findings of psychiatric abnormality at the time of 
enlistment, during service, or at the time of discharge.  
These records reflect diagnoses and treatment of physical 
injuries.  Physicians did not document the veteran's mental 
state or behavior during these treatment sessions. 

In July 1996, the veteran filed a claim for entitlement to 
service connection for PTSD based on in-service assault and 
sexual abuse.  


VA medical records from 1986 to 1999 show diagnosis and 
treatment for depression, anxiety, and alcohol dependence.  
Assessments revealed unemployment, divorce, family relations, 
lack of independent housing, and recovery from alcohol 
dependence as contributing psychosocial and environmental 
factors related to the diagnosed mental disorders.  There is 
no mention by either the veteran or his examining physicians 
of PTSD or a history of sexual abuse or assault.

A December 1996 statement from the veteran alleges that from 
November 1970 to February 1971 his drill sergeant constantly 
harassed him beyond the scope of the drill sergeant's normal 
duties, such as locking the veteran in the nude into a gear 
locker for hours at a time.  The veteran also alleged that 
the drill sergeant frequently initiated forced sexual contact 
during the three-month period of boot camp training.  

In the December 1996 statement, the veteran also reported a 
history of VA treatment in Houston dating back to February 
1986.  He stated that the drill sergeant was eventually 
imprisoned for sexual misconduct as a result of an incident 
report filed by a fellow boot camp recruit.  The veteran 
stated he testified at the drill sergeant's court martial.

In a June 1998 administrative decision, the RO determined the 
veteran's service records were unavailable. 

In October 2000, the Office of the Staff Judge Advocate 
General (JAG) at Camp Pendleton, California verified that 
they did not have evidence of the drill sergeant's court 
martial and that such information, if it exists, would have 
been archived in Washington, DC by the Department of the 
Navy. 

In February 2001, the Department of the Navy informed the RO 
that a search of archived records revealed no court martial 
resulting in punitive discharge for a sergeant as named by 
the veteran.  
The Department of the Navy further noted that if the drill 
sergeant in question was in fact tried by court martial but 
did not receive a punitive discharge, then no court martial 
records would be available because military instruction 
provides that such documents will be retained for only 15 
years and then destroyed.


Criteria

The United States will pay compensation to any veteran 
disabled by disease or injury incurred in or aggravated by 
active military service, who was discharged or released under 
conditions other than dishonorable from the period of service 
in which the disease or injury was incurred, provided the 
disability is not the result of the person's own willful 
misconduct.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303.  

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Service connection may be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); see Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2001).  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2001), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology. 
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97). 

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

The regulation pertaining to claims for service connection 
for PTSD was revised during the course of this appeal.  See 
64 Fed. Reg. 32807-32808 (1999). Pursuant to Karnas, supra, 
where a law or regulation changes after the claim has been 
filed or reopened and before administrative or judicial 
review has been concluded, the version more favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.

Prior to March 7, 1997, governing regulations provided that 
service connection for PTSD required medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

On June 18, 1999, and retroactive to March 7, 1997, that 
regulation was amended to read as follows: Service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Sec. 4.125(a) of this chapter, a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred. 

If the diagnosis of a mental disorder does not conform to 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a).

In adjudicating a claim for service connection for PTSD, VA 
is required to evaluate the supporting evidence in light of 
the places, types, and circumstances of service, as evidenced 
by service records, the official history of each organization 
in which the veteran served, the veteran's military records, 
and all pertinent medical and lay evidence.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.303(a), 3.304; see Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor." See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). The requisite 
additional evidence may be obtained from sources other than 
the veteran's service records. See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC 
clarified the analysis to be followed in adjudicating a claim 
for service connection for PTSD.  The CAVC pointed out that 
VA has adopted the fourth edition of DSM-IV in amending 38 
C.F.R. §§ 4.125 and 4.126.  See 61 Fed. Reg. 52695-52702 
(1996).  Therefore, the CAVC took judicial notice of the 
effect of the shift in diagnostic criteria.  The major effect 
is that the criteria have changed from an objective ("would 
evoke ... in almost anyone") standard in assessing whether a 
stressor is sufficient to trigger PTSD, to a subjective 
standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  
The question of whether a claimed stressor was severe enough 
to cause PTSD in a particular individual is now a clinical 
determination for the examining mental health professional.  
See Cohen, supra.

Nothing in Cohen, however, negates the need for a noncombat 
veteran to produce credible corroborating and supporting 
evidence of any claimed stressor used in supporting a 
diagnosis of PTSD.  Id.; Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  
The corroboration may be by service records or other 
satisfactory evidence. See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In Doran, a veteran's service records had been 
lost due to fire; however, his account of in-service 
stressors was corroborated by statements from fellow 
servicemen.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2001).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The CAVC has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in the CAVC at the time of its 
enactment.  

However, the United States Court of Appeals for the Federal 
Circuit (CAFC) has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, the CAFC stated that it was not 
deciding that question at this time.  In this regard, the 
Board notes that VAOPGCPREC 11-00 appears to hold that the 
VCAA is retroactively applicable to claims pending on the 
date of its enactment.  

Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 1991).  

Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.  VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Accordingly, 
the amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The Board has also taken into account the heightened duty in 
cases such as this where the veteran's service personnel 
records were either lost or destroyed while in the 
government's possession.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).

The CAVC has stressed the necessity of complete development 
of the evidence if a PTSD claim is based on an alleged 
personal assault.  See Patton v. West, 12 Vet. App. 272, 276 
(1999).  In Patton, the CAVC pointed out that there are 
special evidentiary development procedures for PTSD claims 
based on personal assault contained in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 5.14(c) (Feb. 20, 1996), 
and former MANUAL M21-1, Part III, 7.46(c)(2) (Oct. 11, 
1995).

The general M21-1 provisions on PTSD claims in 5.14 require 
that in cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, it is necessary to develop for this evidence.  
MANUAL M21-1, Part III, 5.14(b)(2).  As to personal-assault 
PTSD claims, more particularized requirements are established 
regarding the development of "alternative sources" of 
information as service records may be devoid of evidence 
because many victims of personal assault, especially sexual 
assault and domestic violence, do not file official reports 
either with military or civilian authorities. MANUAL M21-1, 
Part III, 5.14(c). 

Further, the provisions of subparagraphs (7) and (8) indicate 
that "[b]ehavior changes that occurred at the time of the 
incident may indicate the occurrence of an in-service 
stressor", and that "secondary evidence may need 
interpretation by a clinician, especially if it involves 
behavior changes" and that "[e]vidence that documents such 
behavior changes may require interpretation in relationship 
to the medical diagnosis by a VA neuropsychiatric 
physician."  When read together, the CAVC states that the 
subparagraphs show that in personal-assault cases the 
Secretary has undertaken a special obligation to assist a 
claimant in producing corroborating evidence of an in-service 
stressor.

Also in Patton, the CAVC qualified prior statements contained 
in other CAVC decisions indicating that "something more than 
medical nexus evidence is required to fulfill the requirement 
for 'credible supporting evidence'," and that "[a]n opinion 
by a mental health professional based on a post-service 
examination of the veteran cannot be used to establish the 
occurrence of the stressor."  The CAVC stated that these 
quoted categorical statements were made in the context of 
discussing PTSD diagnoses other than those arising from 
personal assault. See Cohen, supra; Moreau v. Brown, 9 Vet. 
App. 389 (1996). 

To that extent, the CAVC found that the above categorical 
statements in Cohen and Moreau, and other cases where that 
may have been in accordance, are not operative. 

In addition, the CAVC noted that in two places MANUAL M21-1, 
Part III, 5.14, appeared improperly to require that the 
existence of an in-service stressor be shown by "the 
preponderance of the evidence."  The CAVC clearly stated 
that any such requirement would be inconsistent with the 
benefit of the doubt doctrine applicable where the evidence 
is in equipoise.  Patton, 12 Vet. App. at 280.

The Board concludes VA has met its duty to assist in light of 
the heightened requirements in this case triggered by the 
lost personnel records and nature of the PTSD stressor.  
O'Hare, supra; Patton, supra.   

The veteran's service medical records are in the claims file, 
and his service personnel records have been administratively 
determined to be lost or destroyed.  He identified VA 
treatment, and pursuant to the Board's September 2000 remand, 
VA has obtained and associated with the claims file a copy of 
all relevant and identified records.
 
The RO sent an initial development letter in December 1996.  
Beginning in March 1997, the RO began its search for court 
martial records, which purportedly would assist in verifying 
the veteran's in-service stressor.  Ultimately, a negative 
response was received in the form of a letter from JAG 
headquarters stating that no such record exists of a court 
martial of the veteran's drill sergeant.

Aside from the alleged court martial of his drill sergeant, 
the claims file contains no additional information that would 
allow for further development of alternative sources of 
information regarding the claimed history of assault and 
sexual abuse.

The veteran has only provided the name of the original 
complainant in the case against the drill sergeant, and the 
RO's search for evidence with this reported service member's 
name was unproductive.  The RO's October 2000 request for 
names, dates, or other pertinent information has yielded no 
additional information from the veteran.  Further attempts to 
verify the claimed stressor would be futile.

The Board stresses that the Board's September 2000 remand and 
subsequent RO development has advised the veteran of evidence 
from sources other than the veteran's service records that 
may help prove the stressor occurred.  See 67 Fed. Reg. 
10,330, 10,332 (March 7, 2002).

At this point, the claim hinges on whether there is credible 
supporting evidence that the claimed in-service stressor 
occurred, and this question cannot be resolved by a VA 
examination, which would potentially provide nothing more 
than a current finding of PTSD.  This would have no probative 
value in the absence of a verified stressor.  See Moreau, 
supra.

By virtue of the various development letters, as well as the 
information provided in the April 1997 rating decision and 
supplemental statements of the case dated in February 1998, 
October 1999, and March 2002, the veteran has been informed 
of the information necessary to substantiate the claim, as 
well as what information was specifically needed from him.  

The veteran has similarly been notified of his procedural and 
appellate rights.  During the appeal process, he has 
exercised several of these rights.  For instance, he has been 
afforded the opportunity to present information and arguments 
in favor of his claim, and he and his representative have in 
fact done so.  Kutscherousky v. West, 12 Vet. App. 369, 372 
(1999).  

A videoconference hearing was also scheduled, but the veteran 
subsequently withdrew his request for a hearing.

This is not a case in which the Board has considered the VCAA 
in the first instance.  By virtue of the March 2002 
supplemental statement of the case, the RO has readjudicated 
the current claim since the enactment of the VCAA.

The CAVC has stated, "[t]he VCAA is a reason to remand many, 
many claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).


Service Connection

The evidence of record does not establish that the veteran 
was exposed to a stressor in service.  In the present case, 
he has reported his claimed stressor as a three-month period 
of abuse; however, he has provided no corroborating evidence 
to support the assertion that he was ever sexually abused or 
assaulted by his drill sergeant. 

In light of Dizoglio, supra, and based on the evidence 
received, the occurrence of this alleged stressor is not 
supported by credible evidence and cannot form the foundation 
of his claim for PTSD.

The veteran has contended that there is official 
documentation of his claimed in-service stressor in the form 
of legal records of the drill sergeant's court martial for 
sexual abuse and assault.  As explained above in the 
discussion of the duty to assist, there is no competent 
evidence that his drill sergeant was tried by court martial, 
let alone that the drill sergeant was convicted for sexual 
abuse and assault of the veteran.  

In Doran, supra, the veteran's service records had been lost 
by fire, but in that case the account of in-service stressors 
was corroborated by statements from fellow servicemen.  
In this case, the RO determined the veteran's personnel 
records had been lost or destroyed, but the veteran has not 
provided any corroborating evidence in its place, to include 
statements from fellow servicemen.

The veteran's statements indicate he was one of seven 
recruits named as "defendants" in the trial against his 
drill sergeant.  The claims file, however, contains no 
corroborating statements from the other six named recruits.  
As discussed above, the veteran has only provided the name of 
one other involved service member, and that named failed to 
assist in developing the claim.  There is no corroborating 
statement in the evidentiary record from this individual.

The record contains significant VA treatment for depression, 
anxiety, and alcohol dependence.  Despite the documented 13-
year history of post-service treatment for mental disorders, 
these records fail to mention a history of sexual abuse or 
assault.  Instead, his diminished psychiatric functioning has 
been attributed to a variety of other factors, such as 
alcoholism, unemployment, and divorce.   

Likewise, the service medical records show no complaints of 
sexual abuse or assault, nor do they note any behavioral 
changes in the veteran during the period in which the 
stressor is claimed to have occurred.  See MANUAL M21-1, Part 
III, 5.14(c).

In sum, the only reported in-service stressor - that the 
veteran was assaulted and sexually abused by his drill 
sergeant during boot camp - is uncorroborated by the evidence 
of record.  There is no credible evidence to support the 
assertion that he was assaulted or sexually abused, and the 
limited information provided by him failed to even establish 
that his drill sergeant was convicted for any crime.

Parenthetically, the Board notes that the post-service 
medical records, in addition to not showing any history of 
sexual abuse or assault, fail to document any PTSD findings 
or treatment.  A preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
PTSD.  Gilbert, supra; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for PTSD is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

